Yeager v. Adkins
                         250 Va. 1 (1995)
________________________________________________________________
VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme court
Building in the City of Richmond, on Friday, the 9th day of June,
1995.


Leonard Jewell Yeager,                                   Appellant,

against        Record No. 941437
               Circuit Court No. L1373

Stephen Andrew Adkins,                                    Appellee.

           Upon an appeal from a judgment rendered by the
     Circuit Court of Madison County on the 20th day of May,
     1994.



     Upon consideration of the record, briefs, and argument of

counsel, the Court is of opinion that there is no error in the

judgment appealed from.

     Appellant, Leonard Jewell Yeager, filed this action against

appellee, Stephen Andrew Adkins, seeking to recover damages for

personal injuries Yeager sustained in an automobile accident.

Adkins, the driver of the only car involved in the accident, was

arrested and charged with reckless driving.   Code § 46.2-852.

Adkins signed a summons stating in relevant part:    "I promise to

appear in accordance with this Summons. . . .   SIGNING THIS

NOTICE DOES NOT CONSTITUTE AN ADMISSION OF GUILT."   He did not

post a cash bond as security for his appearance.

     Adkins failed to appear in general district court, was

convicted of reckless driving, and subsequently paid a fine and

court costs.   Yeager unsuccessfully sought to present evidence of

this conviction in the trial of his tort action against Adkins.
       Yeager, relying upon Code § 8.01-418, argues that Adkins'

failure to appear in the general district court proceedings and

his subsequent payment of a fine constituted a forfeiture and,

thus, evidence of the judgment of the general district court is

admissible. Code § 8.01-418 states:
          Whenever, in any civil action, it is contended
     that any party thereto pled guilty or nolo contendere
     or suffered a forfeiture in a prosecution for a
     criminal offense or traffic infraction which arose out
     of the same occurrence upon which the civil action is
     based, evidence of said plea or forfeiture as shown by
     the records of the criminal court shall be admissible.
      Where the records of the court in which such
     prosecution was had are silent or ambiguous as to
     whether or not such plea was made or forfeiture
     occurred the court hearing the civil case shall admit
     such evidence on the question of such plea or
     forfeiture as may be relevant, and the question of
     whether such plea was made or forfeiture suffered shall
     be a question for the court to determine.

       We hold that the trial court did not err by refusing to

admit evidence of the judgment of the general district court.

The mere failure to appear in general district court to contest a

traffic offense and the subsequent payment of a fine and costs do

not constitute a forfeiture within the meaning of Code § 8.01-

418.

       Accordingly, the judgment of the trial court is affirmed.

The appellee shall recover thirty dollars damages from the

appellant.

       A copy of this order shall be certified to the circuit

court.   This order shall be published in the Virginia Reports.

                                     A Copy,

                                        Teste:



                                                 David B. Beach, Clerk